DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 2 and 7-20) in the reply filed on February 8, 2022 is acknowledged. These claims will be examined in combination with linking claims 1 and 3.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2022.
Applicant’s remarks on pages 5-6 of the Remarks filed on February 8, 2022 are also acknowledged. Here, Applicant notes that, per MPEP 821.02, non-elected inventions that are eligible for rejoinder should be rejoined and only cancelled after authorization by Applicant even when the election is made without traverse. Applicant also notes that, per MPEP 821.04(b), when all elected product claims are in condition for allowance, all process claims are eligible for rejoinder.
In response, the currently withdrawn claims will be considered for rejoinder at the appropriate time (i.e., when a generic claim is allowable) in accordance with the guidance set forth in MPEP 821.02. As well, the guidance in MPEP 821.04(b) does not apply in this case since only method claims were ever presented in the application. 
	
Drawings
3.	Applicant’s submission of replacement drawing sheets on November 3, 2021 is acknowledged. The replacement drawings are objected to because Figure 2 contains an error where reference number “111” is recited for reference number “211” (see page 45 of the specification).
The replacement drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (i) 403’, 406’, and 407’ (see Fig. 4); (ii) 1702 (see Fig. 17A); and (iii) 1722 (Fig. 17D).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The specification is objected to because each of Figures 25-29 contains more than one part, but the “Brief Description of the Drawings” section only refers to each figure as a whole. In other words, Figure 25 contains three parts, (A)-(C), but the “Brief Description of the Drawings” 

Claim Objections
5.	Claim 1 is objected to because the following recitation in step (b) is grammatically incorrect: at least a subset….are attached. The word “are” should be replaced with “is” to correct the issue.
	Claim 8 is objected to because it contains the same informality as claim 1. That is, “are attached” in step (e) should be replaced with “is attached”.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because the limitation “said one or more amplification products or derivatives thereof attached to said bead,” which is recited in step (d), lacks proper antecedent basis. The previous portion of the claim only provides proper antecedent basis for “said at least a subset of said one or more amplification products” (see step (b)). 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3, 7-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Withey (WO 2017/079593 A1) in view of Olejnik et al. (US 2014/0335528 A1).
	The instant claims are drawn to a method for nucleic acid processing that comprises the following steps: (a) providing a nucleic acid, at least one reagent, and at least two beads of a plurality of beads in a partition that is part of a plurality of partitions; (b) generating an amplification product(s) in the partition using the nucleic acid and reagent(s), wherein at least a subset of the amplification product(s) is attached to a bead of the at least two beads; (c) 
	Regarding claims 1-3, 7-8, and 14-20, Withey discloses a method that contains the following steps: (a) forming a reaction mixture comprising a nucleic acid molecule and a set of barcodes, (b) incorporating barcodes into the nucleic acid molecule (e.g., by primer extension, which is a particular type of amplification), and (c) identifying the incorporated barcodes (see, e.g., paras. 5-8 and 69; see also Figs. 1-6). 
Further regarding claim 1 and also regarding claims 3 and 14-16, Withey teaches that the set of barcodes may include different barcodes, namely 5’ barcodes and 3’ barcodes, with the 5’ and 3’ barcodes attached to different beads and each containing a barcode sequence and a priming sequence (paras. 5-8, 70, 72, and 75; see also Figs. 2-3). These priming sequences in the 5’ and 3’ barcodes are used in subsequent primer extension (i.e., amplification) reactions (see, e.g., Fig. 3 and para. 8). As well, further regarding claim 15, the 3’ barcodes may include a UMI (Fig. 3 & para. 7). Thus, the reaction mixture of Withey contains the nucleic acid molecule and at least two beads of a plurality of beads as required by step (a) in claim 1. 
Further regarding claim 1 and also regarding claims 2, 17, and 18, Withey also describes forming a plurality of such reaction mixtures in separate droplets by mixing a first solution that contains the nucleic acid molecule with a second solution that is immiscible with the first solution and contains the barcode-containing beads (see, e.g., Fig. 1 and para. 6). Then, since Withey further teaches that the droplets may contain at least one amplification reagent (e.g., a polymerizing enzyme as recited in claim 17) (see, e.g., para. 8), the reference teaches all of the elements of step (a) in claim 1 as well as claims 2, 17, and 18.

Further regarding claim 1, step (d) and also claim 19, Withey further teaches that the method may include further amplification of the amplification product generated in step (d) followed by sequencing (see, e.g., paras. 28, 38, 97, and 131).
Further regarding claims 7 and 8, Withey teaches that an additional bead of the at least two beads has attached thereto a plurality of additional primers for performing one or more additional amplification reactions using the nucleic acid molecule (see, e.g., paras. 7-8 and Fig. 3, where the 5’ barcodes are described). The products of this additional amplification reaction may also be further amplified and sequenced (see, e.g., paras. 28, 38, 97, and 131).
Withey is not anticipatory because the reference fails to clearly teach all of the requirements of steps (b) and (c) in independent claim 1 and also analogous steps (e) and (f) in dependent claim 8. Each of these claims requires generating an amplification product on a bead and recovering the bead from the partition (droplet). In the method of Withey, since the primers used for amplification are released from the bead prior to amplification (see, e.g., paras. 7-8 & Fig. 3), the resulting amplification products are not attached to the beads that are then recovered. For the same reason, Withey fails to meet the requirement in claim 20 for the nucleic acid to be attached to the bead in step (a) of claim 1.
Olejnik, though, teaches that amplification reactions conducted in emulsion droplets containing bead-immobilized primers may be conducted on the beads, which are then recovered and, after separation of the amplification product from the beads, subjected to downstream analysis (e.g., sequencing) (see, e.g., Fig. 2 and paras. 5-6). The reference also describes an easily automatable method for capturing such amplification products that avoids capture and 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to conduct the amplification reactions in the method of Withey on the beads containing the 5’ and 3’ barcodes and priming sequences. The ordinary artisan would have recognized from the teachings of Olejnik that the amplification steps in Withey could be conducted either on the beads as disclosed in Olejnik or in solution as disclosed by Withey, and, accordingly, would have been motivated to select either known option with a reasonable expectation of success. As discussed in MPEP 2144.06 and 2144.07, in the absence of unexpected results, it is prima facie obvious to substitute equivalents or select a known method based on its suitability for the intended purpose. In this case, the teachings of the references indicate that bead-immobilized or solution-phase primers may be used to conduct amplification reactions in droplets, and no evidence of unexpected results with respect to this aspect of the claims has been presented. Thus, a prima facie case of obviousness exists. 
The ordinary artisan also would have been motivated to conduct the amplification reactions of Withey on the beads to obtain the ability to efficiently isolate amplification products using the enrichment method disclosed in Olejnik. Lastly, further regarding claim 20, when the amplification reactions are conducted on the beads as suggested by the teachings of Olejnik, the nucleic acid template molecule will necessarily be attached to the bead as required. Thus, the methods of claims 1-3, 7-8, and 14-20 are prima facie obvious over Withey in view of Olejnik.
	Further regarding claims 9 and 10, Withey does not teach that at least 80% of the partitions comprise two or more beads (claim 9) or three or more beads (claim 10). The reference 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to adjust the concentration of beads in the solution to be encapsulated in the droplets of Withey such that at least 80% of the partitions contain at least two beads or such that at least 80% of the partitions contain at least three beads. As noted above, Withey teaches that the average number of beads per droplet is a function of the concentration of the bead-containing solution to be encapsulated in droplets. The ordinary artisan would have understood from these teachings of Withey that (a) the percentage of droplets containing the desired number of beads (e.g., at least two or at least three beads) was a matter of design choice, and (b) higher percentages of droplet-containing beads were desirable since they would result in the processing of fewer empty or insufficiently filled droplets. Therefore, the ordinary artisan would have been motivated to use routine experimentation to adjust the concentration of the bead-containing solution so as to obtain the desired percentage of droplets containing at least two or at least three beads when practicing the method suggested by Withey in view of Olejnik. As discussed in MPEP 2144.05, this type of routine experimentation is not inventive in the absence of unexpected results. In this case, since no evidence of unexpected results has been presented, the methods of claims 9 and 10 are also prima facie obvious over Withey in view of Olejnik. 
	Thus, claims 1-3, 7-10, and 14-20 are prima facie obvious.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Withey (WO 2017/079593 A1) in view of Olejnik et al. (US 2014/0335528 A1) and further in view of Almogy et al. (WO 2019/079653 A1; IDS reference).
One of the applied references (Almogy et al.) has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The following rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As discussed above, the teachings of Withey in view of Olejnik render obvious the methods of claims 1-3, 7-10, and 14-20.
	Neither Withey nor Olejnik teaches or suggests that the at least two beads are attached to one another, but this would have been prima facie obvious in view of the teachings of Almogy. In particular, since Almogy discloses a similar method that comprises using bead-attached primers to conduct an amplification reaction in a partition and further teaches that the two different types of beads may be attached to one another (see, e.g., paras. 4-6), the ordinary artisan would have recognized that the beads used in the method suggested by the teachings of Withey prima facie obvious.

11.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Withey (WO 2017/079593 A1) in view of Olejnik et al. (US 2014/0335528 A1) and further in view of Fan et al. (US 2016/0001248 A1).
As discussed above, the teachings of Withey in view of Olejnik render obvious the methods of claims 1-3, 7-10, and 14-20.
Regarding claims 12 and 13, Withey teaches that the method may be practiced in a microfluidic device that contains microchannels (see, e.g., para. 102-109), but neither Withey nor Olejnik teaches or suggests that the method further includes using optical detection to distinguish partitions that contain at least two beads from partitions that contain no beads or one bead and separating the partitions containing at least two beads from partitions that contain no beads or one beads as required by claims 12 and 13. 
Fan, though, teaches that beads conjugated to tags can be partitioned such that individual partitions contain a desired number of beads (e.g., 1, 5, 10, or 100 beads) (para. 60). The reference further teaches that empty partitions, which may be droplets, may be “sorted out by a flow sorter” (para. 60). Fan additionally teaches that the flow sorting may be conducted using a fluorescence-activated droplet sorting (FADS) system (para. 121) and that microfluidic devices may be used to conduct droplet-based assays (see, e.g., para. 119). Para. 167 also describes the use of FADS to separate empty droplets from droplets that contain the desired number of beads.
prima facie obvious for the ordinary artisan separate partitions comprising at least two beads from partitions containing one bead or no beads when practicing the method suggested by Withey in view of Olejnik. Fan provides motivation to do so by teaching that flow sorting, e.g., using fluorescence, could be used to separate partitions containing a desired number of beads from other partitions (paras. 60, 121, and 167). The ordinary artisan also would have recognized that such separation was desirable since it would reduce processing of undesirable partitions. In conducting the fluorescence-based separation step suggested by Fan, the ordinary artisan also would have been motivated to adjust flow in the microfluidic devices taught by Withey and Fan such that partitions with the desired number of beads are provided in one channel and partitions with an undesired number of beads are provided in a different channel. As noted above, the microfluidic devices disclosed in Withey may include different channels, and the ordinary artisan would have recognized that separation of partitions (droplets) in such a device should involve placement of desired partitions in one channel and placement of undesired partitions in another channel or chamber. The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided by Fan concerning FADS and also since Withey taught that the disclosed methods could be conducted in a microfluidic device. Thus, the methods of claims 12 and 13 are prima facie obvious.

Conclusion
12.	No claims are currently allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637